DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
Applicant’s response of 07 April 2022 is acknowledged. Claims 1, 3-5, 7, 13, 15-17, 19, 21, and 22 were amended. Claims 6, 18, and 26 were newly cancelled. Claims 1-5, 7, 13-17, 19, and 21-25 are currently pending and under examination.

Withdrawn Rejections
	The rejections of claims 6, 18, and 26 under 35 USC 103 of previous record have been rendered moot by the cancellation of these claims. The rejection of claims 6, 18, and 26 are therefore withdrawn.

Maintained Rejections
	The rejection of claims 1-5, 7, 13-17, 19, and 21-25 under 35 USC 103 of previous record are maintained. The rejections are provided in modified format below necessitated by applicant amendment.


Claim Interpretation
	As stated in the action of previous record (issued 07 Jan 2022), the term “protein receptor”, as used in the claims, is being interpreted as receptors made of protein, using the 2nd definition of “receptor” in Webster’s New World College Dictionary, 4th edition, 2010 (online version of reference accessed on 18 May 2021 from www.collinsdictionary.com/us/dictionary/english/receptor): “any of a group of substances, mainly proteins, found esp. on the surface of a cell, that combine with specific molecules, hormones, antibodies, drugs, viruses, etc.”.

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7, 13-14, 17, and 19 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Choi et al in Macromol. Chem. Phys. 2012, 213, 610-616 (originally cited in office action of 22 May 2020; hereafter Choi), in view of Jiang et al in Journal of Virological Methods 219 (2015) 38–45 (originally cited in office action of 28 May 2021; hereafter Jiang) and in further view of Cheng and Aspinwall in Analyst, 2006, 131, 236-243 (originally cited in office action of 22 May 2020; hereafter Cheng). 

Regarding claim 1, Choi discloses a microarray comprising a plurality of microspots, described in the text as “circular patterned arrays with diameters ranging from 50 to 200 μm” (p. 613, column 1, 2nd paragraph, lines 3-6; further illustrated in Figure 2a, page 613 and fig. 3a and 3c, p. 614). Choi further discloses a plurality of vesicles, each vesicle attached to a microspot via a linker group (p. 614, Figure 3(c)). Choi further discloses that the attachment occurs covalently, through aldehyde groups (p. 613, column 1, 2nd paragraph, lines 11-12). Choi further discloses that the aldehyde groups (through which covalent bonding was previously disclosed to occur) resulted in effective immobilization of vesicles to the substrate (p. 614, column 1, lines 1-4 of bottom paragraph) – this effective immobilization of the vesicle by the linker group meets the functional limitation of “effective for enhancing mechanical stability”. Choi further discloses that ligand-receptor interactions were employed between cyclodextrins and PDA vesicles in this system (p. 615, 1st Column, 2nd Paragraph), and further suggests that this PDA vesicle patterning methodology is applicable to the development of new vesicle array sensors (p. 616, 1st column, bottom 4 lines before “Acknowledgements”). Choi, however, does not disclose that the vesicles are functionalized with protein receptors and that the vesicles are phospholipid bilayers stabilized by a polymer scaffold embedded in the phospholipid bilayer.
Jiang discloses a highly sensitive, specific, and rapid polydiacetylene-based biosensor, in which anti-H5 influenza antibody was embedded onto the vesicle surface (abstract). Jiang refers to these antibodies interchangeably as “receptors”: “In order to improve the detection sensitivity, the mAb concentration had to be optimized on the PDA vesicle surface because the appropriate distance between receptors improves the accessibility of antibodies and minimizes the effect of steric hindrance” (p. 41, 1st paragraph of section 3.2 “Optimization of antibody conjugation”). Jiang further refers to the antibody or mAb as “the protein” (p. 39, 2nd column, section 2.3.2), such that it will be recognized the antibodies of Jiang are protein receptors. Jiang teaches vesicles that are functionalized with protein receptors, however, does not disclose that the vesicles are phospholipid bilayers stabilized by a polymer scaffold embedded in the phospholipid bilayer.
Cheng discloses phospholipid vesicle sensors that are prepared by forming phospholipid bilayer vesicles stabilized via cross-linked polymers that are doped within the bilayer (abstract). Cheng teaches that “traditional phospholipid vesicles present limited utility for biological sensing within the membrane rich cellular environment, however, as they lack the required chemical and environmental stability and tend to mix with native cell membranes, degrading the sensor structure” (p. 237, Column 1, paragraph 1) and that “the most promising approach for producing stabilized phospholipid vesicles is the polymerization of small hydrophobic monomers that have been introduced into the hydrophobic, lamellar region of the bilayer” (p. 237, Column 1, paragraph 2). Cheng teaches phospholipid bilayer vesicles with a polymer network within the lipid bilayer that helps to maintain the integrity of the vesicles by providing a cross-linked scaffold (p. 239, Column 2, bottom 6 lines). Cheng also expressly discloses that this polymer scaffold has the purpose of stabilizing the vesicles, and that the specific chemicals used to prepare the scaffold are BMA and EGDMA (p. 239, Column 1, lines 10-12). These are also the same chemicals used to prepare the vesicle-stabilizing scaffold of the instant specification (p. 22, paragraph 101). Cheng further teaches that “the phospholipid outer shell may provide a platform for incorporating membrane proteins and receptors that would allow new signal transduction schemes to be designed” (p. 237, Column 1, lines 6-9). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the PDA vesicle microarray of Choi with the teachings of Jiang and Cheng by incorporating vesicles that comprise a phospholipid bilayer that is stabilized by a polymer scaffold embedded in the phospholipid bilayer and functionalizing the vesicles with protein receptors. A skilled artesian would have been motivated to make this adaptation in order to gain the benefits of using phospholipid bilayers over polymeric bilayers, such as ease of obtainment, ease of working with, and the ability to form flexible vesicles that do not leak (Cheng, page 237, Column 1, paragraph 2). Furthermore, one would be motivated to incorporate protein receptors into the vesicles in order to enable specific, sensitive, and rapid biosensing (Jiang, abstract). Examiner notes that although the surface chemistries of Choi, Jiang, and Cheng are different, it would have been within the level of one of ordinary skill in the art to make the modifications necessary to combine the teachings of references (for example, by using the phospholipid vesicles of Cheng in the microarray of Choi, while employing a surface linker that could react with the vesicle of Cheng). Examiner notes that, as stated in MPEP 2141.03(I):
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office  personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.

Regarding claim 2, Choi modified by Jiang and Cheng teach the microarray of claim 1 as discussed above. 
Choi further discloses wherein there is a surface film layer in which the microspots are formed (p. 611, column 2, section 2.2 “Fabrication of Fluorocarbon Thin Film Patterns; illustrated in p. 611, Fig. 1). Choi further discloses wherein non-specific binding to the surface layer outside the microspots is negligible, owing to the biochemical resistance of the surface layer (p. 615, column 2, lines 4-7).

Regarding claim 5, Choi modified by Jiang and Cheng teach the microarray of claim 1 as discussed above. 
Cheng further teaches that the phospholipid vesicles comprise lipid monomers that are polymerizable lipid monomers (page 237, left column, paragraph 2, “The most promising approach for producing stabilized phospholipid vesicles is the polymerization of small hydrophobic monomers that have been introduced into the hydrophobic, lamellar region of the bilayer”).

Regarding claim 7, Choi modified by Jiang and Cheng teach the microarray of claim 1 as discussed above. 
Jiang further discloses wherein the antibody (referred to as H5-mAb or protein) is covalently attached via a peptide bond to an activated linker (p. 39, 2nd column, section 2.3.2 “Conjugation of mAb on the PDA vesicles). This covalent attachment is to the outer surface of the vesicles, as illustrated in Fig. 1, p. 40 of Jiang. 

Regarding claim 13, as previously discussed in the claim 1 rejection, Choi discloses an array of microspots (p. 613, column 1, 2nd paragraph, lines 3-6; further illustrated in Figure 2a, p. 613 and fig. 3a and 3c, p. 614). Choi also discloses a method of forming said array of microspots (p. 611, Column 2, Section 2.2, “Fabrication of Fluorocarbon Thin Film Patterns”). Choi further discloses vesicle attachment to an interior of the microspots via a linker group (p. 614, Figure 3c – “an interior” is here being interpreted as anywhere in the area of the microspot as defined by the surrounding film). The method of attachment is also disclosed in more detail (p. 611, Column 2, Section 2.3, “Preparation of Immobilized PDA Patterns”). Choi further discloses that the attachment occurs covalently, through aldehyde groups (p. 613, column 1, 2nd paragraph, lines 11-12). Choi further discloses that the aldehyde groups (through which covalent bonding was previously disclosed to occur) resulted in effective immobilization of vesicles to the substrate (p. 614, column 1, lines 1-4 of bottom paragraph) – this effective immobilization of the vesicle by the linker group meets the functional limitation of “effective for enhancing mechanical stability”. Choi, however, does not disclose that the vesicles are functionalized with protein receptors and that the vesicles are phospholipid bilayers stabilized by a polymer scaffold embedded in the phospholipid bilayer.
Jiang discloses a highly sensitive, specific, and rapid polydiacetylene-based biosensor, in which anti-H5 influenza antibody was embedded onto the vesicle surface (abstract). Jiang refers to these antibodies interchangeably as “receptors”: “In order to improve the detection sensitivity, the mAb concentration had to be optimized on the PDA vesicle surface because the appropriate distance between receptors improves the accessibility of antibodies and minimizes the effect of steric hindrance” (p. 41, 1st paragraph of section 3.2 “Optimization of antibody conjugation”). Jiang further refers to the antibody or mAb as “the protein” (p. 39, 2nd column, section 2.3.2), such that it will be recognized the antibodies of Jiang are protein receptors. Jiang further discloses that the monitoring and surveillance of H5N1 influenza virus is still an important task in protecting agriculture, human health, and natural resources (paragraph bridging p. 38-39). Jiang teaches vesicles that are functionalized with protein receptors, however, does not disclose that the vesicles are phospholipid bilayers stabilized by a polymer scaffold embedded in the phospholipid bilayer.
Cheng discloses phospholipid vesicle sensors that are prepared by forming phospholipid bilayer vesicles stabilized via cross-linked polymers that are doped within the bilayer (abstract). Cheng teaches that “traditional phospholipid vesicles present limited utility for biological sensing within the membrane rich cellular environment, however, as they lack the required chemical and environmental stability and tend to mix with native cell membranes, degrading the sensor structure” (p. 237, Column 1, paragraph 1) and that “the most promising approach for producing stabilized phospholipid vesicles is the polymerization of small hydrophobic monomers that have been introduced into the hydrophobic, lamellar region of the bilayer” (p. 237, Column 1, paragraph 2). Cheng teaches phospholipid bilayer vesicles with a polymer network within the lipid bilayer that helps to maintain the integrity of the vesicles by providing a cross-linked scaffold (p. 239, Column 2, bottom 6 lines). Cheng also expressly discloses that this polymer scaffold has the purpose of stabilizing the vesicles, and that the specific chemicals used to prepare the scaffold are BMA and EGDMA (p. 239, Column 1, lines 10-12). These are also the same chemicals used to prepare the vesicle-stabilizing scaffold of the instant specification (p. 22, paragraph 101). Cheng further teaches that “the phospholipid outer shell may provide a platform for incorporating membrane proteins and receptors that would allow new signal transduction schemes to be designed” (p. 237, Column 1, lines 6-9). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of making a PDA vesicle microarray of Choi with the teachings of Jiang and Cheng by incorporating vesicles that comprise a phospholipid bilayer that is stabilized by a polymer scaffold embedded in the phospholipid bilayer and functionalizing the vesicles with protein receptors. A skilled artesian would have been motivated to make this adaptation in order to gain the benefits of using phospholipid bilayers over polymeric bilayers, such as ease of obtainment, ease of working with, and the ability to form flexible vesicles that do not leak (Cheng, page 237, Column 1, paragraph 2). Furthermore, one would be motivated to incorporate protein receptors into the vesicles in order to enable specific, sensitive, and rapid biosensing (Jiang, abstract). Examiner notes that although the surface chemistries of Choi, Jiang, and Cheng are different, it would have been within the level of one of ordinary skill in the art to make the modifications necessary to combine the teachings of references (for example, by using the phospholipid vesicles of Cheng in the microarray of Choi, while employing a surface linker that could react with the vesicle of Cheng). Examiner notes that, as stated in MPEP 2141.03(I):
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office  personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.

Regarding claim 14, Choi modified by Jiang and Cheng teach the microarray of claim 13 as discussed above. 
Choi further teaches wherein there is a surface film layer in which the microspots are formed (p. 611, column 2, section 2.2 “Fabrication of Fluorocarbon Thin Film Patterns; illustrated in p. 611, Fig. 1). Choi further discloses wherein non-specific binding to the surface layer outside the microspots is negligible, owing to the biochemical resistance of the surface layer (p. 615, column 2, lines 4-7).

Regarding claim 17, Choi modified by Jiang and Cheng teach the microarray of claim 13 as discussed above.
Cheng further teaches that the phospholipid vesicles comprise lipid monomers that are polymerizable lipid monomers (page 237, left column, paragraph 2, “The most promising approach for producing stabilized phospholipid vesicles is the polymerization of small hydrophobic monomers that have been introduced into the hydrophobic, lamellar region of the bilayer”).

Regarding claim 19, Choi modified by Jiang and Cheng teach the microarray of claim 13 as discussed above.
Jiang further discloses wherein the antibody (referred to as H5-mAb or protein) is covalently attached via a peptide bond to an activated linker (p. 39, 2nd column, section 2.3.2 “Conjugation of mAb on the PDA vesicles). This covalent attachment is to the outer surface of the vesicles, as illustrated in Fig. 1, p. 40 of Jiang.

Claims 3 and 15 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable
over Choi modified by Jiang and Cheng as applied to claims 1-2 and 13-14 above, and further in view of Yoshina-Ishii et al in J. AM. CHEM. SOC., 2003, 125, 3696-3697 (previously cited in action of 22 May 2020; hereafter Yoshina-Ishii), in further view of Kung et al in Langmuir 2000, 16, 6773-6776 (previously cited in action of 22 May 2020; hereafter Kung), in further view of Wang and Cheng Analyst, 2016, 141, 1807-1813 and Supporting Information (previously cited in action of 22 May 2020; hereafter Wang;). 

Regarding claim 3, as discussed above, Choi in view of Jiang and Cheng teaches the microarray of claims 1 and 2, on which claim 3 is dependent. Choi further teaches wherein each microspot has a boundary formed by the surface layer (described in p. 611, Column 2, Section 2.2 “Fabrication of Fluorocarbon Thin Film Patterns”). Choi, Jiang, and Cheng, however, do not teach wherein the height of the boundary and the surface layer surrounding the microspot is less than 10% of a combined height of the vesicle and the linker group.
Yoshina-Ishii teaches that vesicles from 30 nm to 200 nm are tethered by tethers about 8
nm long (p. 3696, figure l(A) caption), such that the combined height of vesicle and tether may be about 208 nm. Yoshina-Ishii further teaches grid lines of fibronectin as barriers surrounding the microspots, and discloses that these barriers were made according to the method of microprinting of Kung (reference 15 of Yoshina-Ishii; grid lines of fibronectin disclosed in p. 3696, figure l(b) caption). Kung discloses that the method of microprinting results in barriers of 2-3 nm in height (p. 6776; Column 1; Paragraph 1 of "Discussion"), such that the ratio of barrier height to combined vesicle and tether height may be as low as (2 nm/ 208 nm)= .00962 = 0.962% in Yoshina-Ishii. It is noted that the phospholipid vesicles taught by Cheng “can be prepared in a range of sizes from 50 to 500 nm” which overlaps the vesicle sizes taught by Yoshina-Ishii (Cheng, page 237, left column, paragraph 3).
Wang teaches that for microscale wells, reaction kinetics are slowed for deeper microwells, with
reaction half-lives scaling with the square of the microwell height (page 2 of Supplementary information, Figure S2 and caption).
It would have been obvious to one of ordinary skill in the art before the time of filing to have
modified the microarray of Choi, Jiang and Cheng, such that the ratio of barrier height to combined vesicle and tether height is less than 10% as taught by Yoshina-Ishii and Kung, in order to improve reaction kinetics by lowering microwell heights as taught by Wang.

Regarding claim 15, as discussed above, Choi in view of Jiang and Cheng teaches the method of
claims 13 and 14, on which claim 15 is dependent. As discussed in the claim 3 rejection immediately preceding this rejection, Choi teaches wherein the microspots have a boundary formed by the surface layer, and Choi in view of Jiang and Cheng modified by Yoshina-Ishii, Kung, and Wang teaches the further limitation that the height of the boundary and the surface layer surrounding the microspot is less than 10% of a combined height of the vesicle and linker group.

Claims 4 and 16 remain rejected in modified form under 35 U.S.C. 103 as being
unpatentable over Choi, Jiang, and Cheng as applied to claims 1, 9, and 13 above, and further in view of
Wagner and Tamm in Biophysical Journal Volume 79 September 2000 1400-1414 (previously cited in action of 22 May 2020; hereafter Wagner). 

Regarding claim 4, as described above, Choi in view of Jiang and Cheng teaches the microarray of claim 1, on which claim 4 depends. Choi teaches a distal end covalently immobilizing the vesicle to the
microspot (p. 613, column 1, 2nd paragraph, lines 11-12 teaches covalent binding through aldehyde
groups; p. 614, Fig. 3c illustrates the linking aldehyde that covalently binds to the vesicle is distal to the
surface; p. 614, column 1, lines 1-4 of bottom paragraph discloses vesicles were effectively immobilized
by aldehyde groups). Choi, Jiang, and Cheng, however, do not teach wherein the linker group comprises a proximal silane moiety attached to a bottom surface of the microspot.
Wagner teaches covalent attachment of protein-lipid bilayers to an underlying glass substrate (p. 1400, Abstract, lines 6-8). Wagner further teaches that the molecule attaching the lipid bilayer to the substrate has a silane group (particularly a triethoxysilane group) for covalent linkage to silanols at the surface (p. 1403, Column 1, lines 6-9). Since the linkage occurs directly from the triethoxysilane to the surface, it will be appreciated that the silane moiety disclosed by Wagner is proximal to the surface. Wagner further teaches that the resulting covalently tethered bilayers had long-term stability (p. 1412, Column 2, lines 3-7).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the microarray taught by Choi, Jiang, and Cheng comprising a tether covalently immobilizing a vesicle to a microspot, such that the attachment is through a linker group comprising a silane attached to the substrate as taught by Wagner, providing the attached bilayer with long - term stability as taught by Wagner.

Regarding claim 16, as discussed previously, Choi in view of Jiang and Cheng teaches the method of claim 13. As discussed in the above claim 4 rejection, Choi in view of Jiang and Cheng further modified by Wagner teaches wherein the linker group has a proximal end comprising a silane moiety attached to a bottom surface of the microspot.

Claims 21, 23, 24, and 25 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Choi, J., et al (2012) Macromol. Chem. Phys. 213; 610-616  (previously cited in office action of 22 May 2020, hereafter Choi) in view of Cheng and Aspinwall in Analyst, 2006, 131, 236-243 (previously cited in action of 22 May 2020; hereafter Cheng) and in further view of Kim, Y., et al (2012) Synthetic biomimetic membranes and their sensor applications Sensors 12; 9530-9550 (previously cited in action of 7 Jan 2022, hereafter Kim).  

Regarding claim 21, Choi discloses a microarray comprising a plurality of microspots, described in the text as “circular patterned arrays with diameters ranging from 50 to 200 μm” (page 613, column 1, paragraph 2, lines 3-6; Figure 2a, page 613; and Figure 3a and 3c, page 614). Choi further teaches a plurality of vesicles, each vesicle attached to a microspot via a linker group (page 614, Figure 3c). Choi further discloses that the attachment occurs covalently, through aldehyde groups (page 613, column 1, paragraph 2, lines 11-12) and that the aldehyde groups resulted in effective immobilization of vesicles to the substrate (page 614, column 1, lines 1-3 of bottom paragraph). This effective immobilization of the vesicle by the linker group meets the functional imitation of “effective for enhancing mechanical stability”. Choi further discloses that ligand-receptor interactions were employed between cyclodextrins and PDA vesicles in this system (page 615, column 1, paragraph 2), and further suggests that this PDA vesicle patterning methodology is applicable to the development of new vesicle array sensors (page 616, column 1, bottom 4 lines before “acknowledgements”).
Choi, however, does not disclose that the vesicles are phospholipid bilayers stabilized by a polymer scaffold embedded in the phospholipid bilayer and that the phospholipid vesicles are embedded with protein receptors.  
Cheng discloses phospholipid vesicle sensors that are prepared by forming phospholipid bilayer vesicles stabilized via cross-linked polymers that are doped within the bilayer (abstract). Cheng teaches that “traditional phospholipid vesicles present limited utility for biological sensing within the membrane rich cellular environment, however, as they lack the required chemical and environmental stability and tend to mix with native cell membranes, degrading the sensor structure” (p. 237, Column 1, paragraph 1) and that “the most promising approach for producing stabilized phospholipid vesicles is the polymerization of small hydrophobic monomers that have been introduced into the hydrophobic, lamellar region of the bilayer” (p. 237, Column 1, paragraph 2). Cheng teaches phospholipid bilayer vesicles with a polymer network within the lipid bilayer that helps to maintain the integrity of the vesicles by providing a cross-linked scaffold (p. 239, Column 2, bottom 6 lines). Cheng also expressly discloses that this polymer scaffold has the purpose of stabilizing the vesicles, and that the specific chemicals used to prepare the scaffold are BMA and EGDMA (p. 239, Column 1, lines 10-12). These are also the same chemicals used to prepare the vesicle-stabilizing scaffold of the instant specification (p. 22, paragraph 101). Cheng further teaches that “the phospholipid outer shell may provide a platform for incorporating membrane proteins and receptors that would allow new signal transduction schemes to be designed” (p. 237, Column 1, lines 6-9).
Kim provides a review of recent technologies used to create synthetic biomimetic membranes and their engineered sensor applications (abstract). Kim teaches that “biomimetic membranes provide an optimal environment for transmembrane elements” and teaches requirements for creating robust platforms for biosensors including an array format of membranes to allow miniaturization of the sensor chip (page 9537, paragraph 2, under “sensors and other engineered applications). Kim teaches biosensors using PDA vesicles including PDA microarray sensors on solid substrates (page 9543, lines 1-2) and teaches that “the most common biosensor application with PDA vesicles is the molecular recognition using receptors” (page 9542, paragraph 2). Kim teaches that the recognition elements can be attached to the surface of the PDA vesicle (page 9542, paragraph 2; Figure 12) but also teaches that polymeric membranes in vesicle form have been studied with various transmembrane proteins (page 9533, paragraph 4) and provide several examples of vesicle transmembrane proteins that were integrated into the membrane and remained functional (page 9533, paragraph 4 through page 9534, paragraph 1). It is noted that transmembrane proteins used as recognition receptors is anticipated to meet the limitation of embedded protein receptors. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the vesicle microarray taught by Choi and incorporated the teachings Cheng and Kim by incorporating vesicles that comprise a phospholipid bilayer that is stabilized by a polymer scaffold embedded in the phospholipid bilayer and functionalizing the vesicles with protein receptors. A skilled artesian would have been motivated to make this adaptation in order to gain the benefits of using phospholipid bilayers over polymeric bilayers, such as ease of obtainment, ease of working with, and the ability to form flexible vesicles that do not leak (Cheng, page 237, Column 1, paragraph 2). Furthermore, one would be motivated to incorporate embedded protein receptors in the vesicle as taught by Kim. One of ordinary skill in the art would have been motivated to make this combination in order to mimic a biological structure (Kim, page 9533, paragraph 2) while achieving high molecular recognition using protein receptors (Kim, page 9542, paragraph 2). 

Regarding claim 23, Choi, Cheng, and Kim teach the microarray of claim 21 as discussed above.
Choi further teaches a surface layer in which the microspots are disposed therein (page 611, column 2, section 2.2 “Fabrication of Fluorocarbon Thin Film Patterns; illustrated in p. 611, Fig 1). Choi also teaches that non-specific binding to the surface layer outside the microspots is negligible, owing to the biochemical resistance to the surface layer (page 615, column 2, lines 4-7). 

Regarding claim 24, Choi, Cheng, and Kim teach the microarray of claim 23 as discussed above. 
Choi further teaches microspot diameters of 50, 100, and 200 μm (page 613, Figure 2, caption). Choi further teaches that the height of the film background layer surrounding the microspots is about 20 nm (page 611, section 2.2 “Fabrication of Flurorcarbon Thin Film Patterns”), which constitutes a microspot boundary formed by the surface layer. As defined in the instant specification (page 10, [0051]), the aspect ratio is a ratio of the height of the microspot boundary, or the depth of the microspot itself, to another dimension of the microspot, which may be a length, width, or diameter of the microspot. Therefore, according to the definition of the instant specification, Choi discloses wherein the aspect ratio of the microspot is (20nm/200μm) = (20 x 10-9 m)/(200 x 10-6 m) = (2 x 10-8 m)/(2 x 10-4 m) = 0.0001, which meets the limitation of less than 0.01.

Regarding claim 25, Choi, Cheng, and Kim teach the microarray of claim 21 as discussed above.
Cheng further teaches that the phospholipid vesicles comprise lipid monomers that are polymerizable lipid monomers (page 237, left column, paragraph 2, “The most promising approach for producing stabilized phospholipid vesicles is the polymerization of small hydrophobic monomers that have been introduced into the hydrophobic, lamellar region of the bilayer”).

Claim 22 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Choi, J., et al (2012) Micropatterning Polydiacetylene Supramolecular Vesicles on Glass Substrates using a Pre-Patterned Hydrophobic Thin Film Macromol. Chem. Phys. 213; 610-616  (previously cited in office action of 22 May 2020, hereafter Choi) in view of Cheng and Aspinwall in Analyst, 2006, 131, 236-243, and Kim, Y., et al (2012) Synthetic biomimetic membranes and their sensor applications Sensors 12; 9530-9550 (newly cited, hereafter Kim) as applied to claim 21 above, and in further view of Wagner and Tamm (2000) Tethered polymer-supported planar lipid bilayers for reconstitution of integral membrane proteins: silane-polyethyleneglycol-lipid as a cushion and covalent linker Biophysical Journal 79; 1400-1414 (previously cited in action of 22 May 2020, hereafter Wagner).
Choi and Kim teach the microarray of claim 21 as discussed above. Choi further teaches the linker groups has a distal end covalently immobilizing the vesicle to the microspot (page 613, column 1, paragraph 2, lines 11-12 teaches covalent binding through aldehyde groups; page 614, figure 3c illustrates that the linking aldehyde that covalently binds to the vesicle is distal to the surface; page 614, column 1, lines 1-4 of bottom paragraph discloses vesicles were effectively immobilized by aldehyde groups). Choi and Kim, however, fail to teach that the linker group comprises a proximal silane moiety attached to a bottom surface of the microspot.
Wagner teaches covalent attachment of lipid bilayers to an underlying glass substrate (page 1400, abstract, lines 6-8). Wagner further teaches that the molecule attaching the lipid bilayer to the substrate has a silane group (particularly a triethoxysilane group) for covalent linkage to silanols at the surface (page 1403, column 1, lines 6-9). Since the linkage occurs directly from the triethoxysilane to the surface, it is anticipated to that silane moiety disclosed by Wagner is proximal to the surface. Wagner further teaches that the resulting covalently tethered bilayers had long-term stability (page 1412, column 2, lines 3-7). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have taken the vesicle microarray taught by Choi, Cheng, and Kim and include a silane moiety on the proximal end of the linker attaching to the surface of the microspot. One of ordinary skill in the art would have been motivated to make this combination in order to achieve the long-term stability taught by Wagner (Wagner, page 1412, column 2, lines 3-7).

Response to Arguments
Applicant's arguments filed 7 April 2022 have been fully considered but they are not persuasive. 
Claims 1-2, 5, 7, 13-14, 17, and 19 were rejected under 35 USC 103 as being obvious over Choi in view of Jiang. Claims 6 and 18 were rejected under 35 USC 103 as being obvious over Choi in view of Jiang and in further view of Cheng. Claims 21 and 23-25 were rejected under 35 USC 103 as being obvious over Choi in view of Kim. Claim 26 was rejected under 35 USC 103 as being obvious over Choi in view of Kim and in further view of Cheng. 
Regarding these rejections, applicant argues that in establishing a prima facie case of obviousness, the requisite motivation must stem from some teaching, suggestion or interference in the prior art as a whole or from the knowledge generally available to one or ordinary skill in the art and not from applicant’s disclosure (response, page 7, last paragraph). 
While applicant has amended the claims to include further limitations, applicant is reminded that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant amended the independent claims (1, 13, and 21) to include the feature “the phospholipid vesicle comprises a phospholipid bilayer that is stabilized by a polymer scaffold embedded in the phospholipid bilayer, wherein the phospholipid vesicles are functionalized with protein receptors” (response, page 8, first paragraph under feature). Applicant discusses the prior art with respect to this new feature on pages 8-9 of the response. 
In the instant office action, Cheng and Jiang were relied upon for the teachings of the newly added feature. 
Applicant argues that Cheng does not have the feature of “the stabilized phospholipid vesicles are functionalized with protein receptors” and that at most, Cheng teaches polymer phospholipid vesicles encapsulating O2 sensors (page 9, last paragraph). 
Applicant argues that Jiang does not teach that the vesicles are a phospholipid bilayer stabilized by a polymer scaffold embedded in the phospholipid bilayer (page 9, paragraph 2). 
In response to applicant’s argument that Cheng does not teach that the phospholipids are functionalized with protein receptors, it is noted that Cheng teaches “the phospholipid outer shell may provide a platform for incorporating membrane proteins and receptors that would allow new signal transduction schemes to be designed.” (page 237, left column, paragraph 1). Through this teaching, Cheng is stating that the stabilized phospholipid bilayers taught in the article could be functionalized with proteins and receptors. It would have been obvious to a skilled artesian based on this teaching that the functionalization could include protein receptors. Jiang, however, is incorporated in the rejections of the instant application to further demonstrate that the functionalization of bilayer vesicles with protein receptors was known and practiced in the art prior to the effective filing date of the claimed invention and that these protein receptors can be added to the vesicles via a linker.

Applicant argues that there is no motivation to combine the prior art and that it would take more than “ordinary creativity” to arrive at the claimed invention. Applicant further argues that one or ordinary skill in the art would not even be motivated to combine Choi with Kim or Cheng or Choi with Jiang and Cheng as Choi, Kim, and Jiang all use PDA vesicles and none of them teach stabilized phospholipid vesicles functionalized with protein receptors. Applicant states that Cheng also does not teach stabilized phospholipid vesicles functionalized with protein receptors. Applicant asserts that because of this one of ordinary skill in the art would not be motivated to combine the prior arts as suggested (response, page 10, paragraph 2). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Choi teaches the benefits of using microarrayed PDA vesicle-based sensor systems as they have the combined advantages of vesicle sensors and miniaturized two-dimensional array sensors. Choi teaches that the use of vesicles enhances sensors because they show larger sensing signals owing to three-dimensional interactions that exist between the sensing indicator and the target analytes. Choi teaches that immobilizing the vesicles on substrates has been studied as a method of making chip-based sensor systems (Choi, page 610, right column, paragraph 1). 
Cheng teaches the benefits of using phospholipid bilayers vesicles that are stabilized by a polymer scaffold embedded in the phospholipid bilayer over polymerizable lipids stating that “utilization of polymerizable lipids holds great potential, though these compounds are difficult to obtain, difficult to work with and often form rigid membranes that exhibit significant leakage, preventing long term encapsulation of reporters. The most promising approach for producing stabilized phospholipid vesicles is the polymerization of small hydrophobic monomers that have been introduced into the hydrophobic, lamellar region of the bilayer. This approach allows commercially available lipids to be used, thus eliminating the requirements for special synthesis of polymerizable lipids and provides a simple route to build multifunctional, hollow, polymeric spheres” (page 236, left column, paragraph 2). Furthermore, as stated above, Cheng teaches that the stabilized phospholipid bilayers taught in the article could be functionalized with proteins and receptors (page 237, left column, paragraph 1).
Through this prior art, Choi is establishing the benefits of using vesicles in a microarray and Cheng is establishing the benefits of using stabilized phospholipid bilayer vesicles over polymerizable lipid vesicles. One of ordinary skill in the art would have been motivated to use the bilayer vesicles taught by Cheng in the microarray pattern taught by Choi in order to combine these benefits to create improved sensors. 

Applicant further argues that an advanced knowledge of biochemistry and extensive experimentation was required to arrive at the microarray system as claimed and that Cheng provides no teaching of how to functionalize the stabilized vesicles with receptors. Applicant argues that Kim and Jiang utilize the head group of PDA, not the phospholipid to attach the receptors and that this involves a different chemistry than that of the phospholipids. Applicant states that one of ordinary skill would not be able to simply combine the teachings to arrive at the instant invention using ordinary creativity (response, page 10, paragraph 2). 
MPEP 2141.03 discusses the level of ordinary skill in the art and states that “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983).” 
In this case, one of ordinary skill in the art would likely be a person with an advanced science or engineering degree who is familiar with the (bio)chemistry required to functionalize the phospholipid bilayer vesicles taught by Cheng with protein receptors as suggested by Cheng, and demonstrated by Jiang, and then tether these vesicles in the microarray as taught by Choi. The motivation to do so is established in the prior art disclosed which identifies the ways in which each of these components benefits the design of a microarray sensory system. The ability to functionalize the phospholipid bilayers with protein receptors is suggested by Cheng (page 236, left column, paragraph 1) and Jiang demonstrates techniques of functionalizing vesicles (abstract). Choi teaches the benefits of using a microarray system with vesicles (page 610, right column, paragraph 1). The prior art references included in the instant office action demonstrate that the elements of the claimed invention were known prior to the effective filing date and that the knowledge and ability to create microarray vesicle-based sensor systems was already available in the prior art. 
It is further noted that independent claims 1 and 21 are drawn to products, the patentability of which is determined by the product itself and not the process or method of production (see MPEP 2113 which speaks to product-by-process claims). Claim 13 which is drawn to a method of preparing the microarray provides no distinct method steps beyond forming the product described in claim 1. Therefore, in order to meet the limitation of the claimed invention, one of ordinary skill in the art could use any means to arrive at the claimed invention as long as the resulting product is the same. 

Applicant argues that because Jiang uses ester moieties on the vesicle surface to conjugate the antibodies, they cannot be used to tether the vesicles to a microspot. Applicant argues that further linkers would have to be added to attach the microarray, which would affect the flexibility of the vesicles (response, page 11, paragraph 1).
Lastly, applicant argues that the addition of a polymer scaffold as taught by Cheng to the PDA/DMPC vesicles taught by Jiang or Kim could affect the flexibility of the vesicles which in turn would affect the flexibility  of the vesicles and in turn the detection sensitivity. Applicant sites MPEP 2143.01 (V) stating that if a proposed modification would render the prior art invention unsatisfactory for its intended purpose there is no suggestion or motivation to combine (response, page 11, paragraph 3). 
The rejections of the claims under 35 USC 103 have been modified in response to applicant’s amendment to incorporate the teachings of Cheng who teaches the use of polymer stabilized phospholipid bilayer vesicles. It is, however, noted that while the addition of linkers could affect the flexibility of the PDA/DMPC vesicles as advised by applicant, one of ordinary skill in the art would recognize that this could be a possibility based on the teachings of Jiang and mitigate these negative effects during experimentation and design. It is further noted that the teachings of Cheng recommend the use of stabilized phospholipid bilayer vesicles in order to avoid this issue further motivating the use of stabilized phospholipid vesicles stating “polymerizable lipids hold great potential, though these compounds are difficult to obtain, difficult to work with and often form rigid membranes that exhibit significant leakage” (page 237, left column, paragraph 2).
MPEP 2143.01 also states that “A ‘motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill.’ MPEP 2141.03 (I) states that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
	As established above, a person of ordinary skill in the art would be able to combine the prior art ‘like pieces of a puzzle’ when the motivation is there to do so. As discussed above, each of the references provides motivation for each of the elements of the claimed invention to be created together and demonstrates that the level of knowledge in the field prior to the effective filing date was such that a skilled artesian would have been able to combine the art in an effective manner to arrive at the claimed invention.
Based on the discussion above, applicant’s arguments of 7 April 2022 were determined to be not persuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647